Citation Nr: 1423625	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for left side chest scars prior to January 6, 2011, and higher than 10 percent thereafter.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for scars on the left side of the chest and assigned a noncompensable disability rating.  A subsequent rating decision in December 2011 assigned a 10 percent disability rating effective January 6, 2011.  As the Veteran did not express satisfaction with the 10 percent rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had requested the opportunity to appear before the Board a hearing on this matter.  A hearing was duly scheduled in November 2010, but the Veteran failed to appear or to offer good cause for not appearing.  Therefore, the Board deems the request for hearing to have been waived.  This case was previously before the Board in December 2010, when it was remanded for further development, to specifically include a VA examination.


FINDINGS OF FACT

1.  Prior to January 6, 2011, the Veteran's chest scars were both linear and nonlinear, but not deep, unstable, tender, or painful on examination, and did not lose covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affect any function.

2.  From January 6, 2011, the Veteran's chest scars were both linear and nonlinear but constituted less than three painful scars (one scar is painful on objective examination), and superficial, stable, measure less than 77 square centimeter, and cause no limitation of motion, function, or any disabling effects.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation prior to January 6, 2011, and in excess of 10 percent thereafter for scars of the left chest are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in May 2007 for service connection.  VA provided him an initial VCAA letter in June 2007.  The RO granted the claim in October 2007 for scars, status post thoracotomy, left chest tube insertions, and exploratory laparotomy.  The Board observes that this claim arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA further met its duty assist.  All relevant medical records have been obtained and associated with the claims file.  VA afforded the Veteran appropriate VA medical examinations.  Previously, the Board determined that a new VA examination was necessary because there was lay evidence of worsening and subsequently the Board determined that the VA examination findings were inadequate or incomplete.  Thus, the Board remanded the case for the purpose of affording the Veteran a new VA examination.  The Veteran presented for VA examination in April 2012.  The Board has reviewed the examination report and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II. Service Connection

The Veteran argues that his disability is worse than presently rated.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (Schedule of Ratings-Skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  They do not apply to the Veteran's claim because it was received in May 2007 prior to the effective date of the schedular changes and he has not requested application of the new criteria to his claim.

Prior to October 23, 2008, the schedular criteria provided as follows: Scars other than on the face, head or neck were rated under Diagnostic Codes 7801 through 7805, based on size and based on whether such scars were deep versus superficial, stable versus unstable, or painful on examination.  Notes to the Diagnostic Codes state that a "deep" scar is one associated with underlying soft tissue damage; a "superficial" scar is one not associated with underlying soft tissue damage; and an "unstable" scar is one where for any reason there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 7801 (scars other than head, face or neck that are deep or cause limited motion), a 10 percent rating is assigned for scars having an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is assigned for qualifying scars having an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is assigned for qualifying scars having an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent rating is assigned for qualifying scars having an area or areas exceeding 144 square inches (929 sq. cm.).

Under Diagnostic Code 7802 (scars other than on the head, face or neck that are superficial and that do not cause limited motion), a 10 percent rating is assigned for qualifying scar(s) having an area or areas of 144 square inches (929 sq. cm.) or more.  Note (1) to Diagnostic Code 7802 states that qualifying scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.
Under Diagnostic Code 7803 (scars that are superficial but unstable), a 10 percent rating is assigned for qualifying scars.

Under Diagnostic Code 7804 (superficial scars painful on examination), a 10 percent rating is assigned for qualifying scars.  Note (2) to Diagnostic Code 7804 states a 10-percent evaluation is for application for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under Diagnostic Code 7805 (other scars) provides for rating the scars based on limitation of function of the affected part.

Background and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for scars of the chest prior to January 6, 2011, and against the assignment of a rating in excess of 10 percent thereafter.  Neither the lay nor the medical evidence of record more nearly approximates the criteria for the next higher evaluation based on scar.  38 C.F.R. § 4.7.

Report of VA examination dated in October 2007 reflects complaints of some discomfort in the rib area, and a pulling sensation when the left arm is raised behind the head.  Physical examination revealed three scars.  In centimeters (cm.), a scar from laparotomy measured 16.5 cm by 1.0 cm.  A second chest scar measured 14.0 cm. by 2.5 cm.  A third area of scarring from chest tubes revealed two clusters of small scars measuring less than 39 square centimeters.  All the scars were each described as light and pink in color, flat and non-tender, without ulcer, adhesion, or loss of function from scar.

In his June 2009 substantive appeal, the Veteran indicated that he had one or two scars related to his active service that were "'unstable or painful."  As the October 2007 examination did not reveal any objective pain or indicate unstable scars, the Veteran's statement is construed as evidence that his symptoms worsened.
Report of VA examination dated in January 2011 described all of the Veteran's scars as "deep,"  but also described the scars related to the chest tube placement as "light" and "flat."  The Board noted in its March 2012 remand that these findings were inconsistent.  The report of examination further reflects that the surgical chest scar measuring 14 cm. by 0.5 cm is tender.  The remaining scars were not tender.  None of the scars showed signs of skin breakdown, inflammation, keloid formation, or any other disabling effects.  It was noted that the Veteran was employed full time and that his disability had no significant effect on his occupation.

Report of VA examination dated in April 2012 reflects a medical history for one painful scar of the trunk, described as being "tender to pressure and causes 'pulling sensation' when lifting left arm behind head;" and a second scar reportedly was "flat and non-tender but cause 'pulling sensation' with reaching."  The Veteran denied any history of frequent loss of covering of skin over the scars, and scars both painful and unstable.  Physical exam showed scar of the upper mid-abdomen (exploratory laproscope), described as linear, measuring 17 cm; scar on the posterior trunk from thoracotomy described as linear, measuring 14 cm, and scar from chest tubes described as superficial non-linear measuring 2 cm. by 2 cm. covering an area of 8 square cm.  None of the scars caused limitation of function or impacted the Veteran's ability to work.  Color photograph were taken and are included with the examination report.  The examiner commented as follows:

This time the chest tube scars are considered as 2 scars instead of the confusing "cluster" concept on last report.  You can see what they actually look like in the color photos.  They are both SUPERFICIAL in that they are freely movable with no attachment to underlying tissue.

The evidence of record reflects that, prior to January 6, 2011, the Veteran's service connected chest scars were both linear and nonlinear, but not deep, unstable, tender, or painful on examination, and do not lose covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affects any function.  The scars do not more nearly reflect the criteria for a compensable rating.

From January 6, 2011, the Veteran's service-connected chest scars constitute less than three painful scars, one scar is painful on objective examination, and all scars are otherwise superficial, stable, measure less than 77 square centimeters  in size, and cause no limitation of motion, function, or any disabling effects.

The Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  On recent examination in April 2012, the Veteran reported one painful scar of the trunk, described as being tender to pressure with a "pulling sensation" when lifting the left arm behind his head.  He also reported that a second scar caused a "pulling sensation" with reaching.  These complaints do not more nearly reflect the schedular criteria for the next higher rating under any potentially applicable provision for the period prior to or from January 6, 2011.

Accordingly, the claim must be denied.  There is no doubt to resolve.  Gilbert, supra.  Furthermore, there is no basis for further staging of this rating.  Neither the lay nor the medical evidence reflects that the disability met the criteria for a compensable rating prior to January 6, 2011, or in excess of 10 percent thereafter.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).
Finally, the record does not suggest that the Veteran is unemployable as a result of his service-connected chest scars disability.  On the contrary, the Veteran has not so contended and the VA reports of examination show that the Veteran was employed and that his scars did not impact his ability to work.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial compensable disability rating for left side chest scars prior to January 6, 2011, and higher than 10 percent thereafter is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


